Dismissed and Memorandum Opinion filed October 10, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00148-CR

                      DIANA E. RODRIGUEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 05-DCR-043094

               MEMORANDUM                          OPINION
      Appellant entered a plea of guilty to theft, a state jail felony offense. On
March 24, 2006, pursuant to an agreement with the State, the trial court deferred a
finding of guilt and placed appellant on community supervision for four years. On
July 26, 2011, appellant filed an application for a writ of habeas corpus, seeking to
set aside the plea. See Tex. Code Crim. Proc. art. 11.072. On February 4, 2013, the
trial court signed an order denying the requested relief, and appellant filed a timely
notice of appeal.
      No brief was filed in this appeal. On September 9, 2013, this court ordered a
hearing to determine why appellant’s counsel had not filed a brief. On September
19, 2013, the trial court conducted the hearing, and a record of the hearing was
filed in this court on September 26, 2013. At the hearing, retained counsel for
appellant informed the court that appellant no longer wishes to appeal. No motion
to dismiss the appeal has been filed. See Tex. R. App. P. 42.2. We may consider
the appeal based on the record from the hearing in the trial court, however. See
Tex. R. App. P. 38.8(b). Based on the record, we will treat counsel’s statements to
the court at the hearing as a request to dismiss the appeal without a written motion.
See Tex. R. App. P. 2 (permitting the court to suspend a rule’s operation to
expedite a decision or for other good cause); Conners v. State, 966 S.W.2d 108,
110–11 (Tex. App.—Houston [1st Dist.] 1998, pet. ref’d) (applying Rule 2 to
suspend Rule 42.2’s requirement for a signed motion). We grant the request for
dismissal.

      Accordingly, we order the appeal dismissed.



                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).